 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in United Steelworkers of America,AFL-CIO, or in any other labor organization, or any other concertedactivitiesof our employees, by discriminating against them in regard to their hire or ten-ure of employment or any term or condition of employment.WE WILL NOT threaten our employees with reprisals for union, or other, con-certed activities.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form, join, orassistUnited Steelworkers of America, AFL-CIO, or any other labororganiza-tion, to bargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by the provisosin Section8(a)(3) of the Act.To the extent that we have not already done so, WE WILL offer RaymondHintlian,Roger LeClair, Donald Washburn, Richard Fitton, Ronald Goulet,and Roger Pigeon immediate and full reinstatementto their formeror substan-tially equivalent positions, and make them whole, together with Alton Chase, forany loss of pay suffered by reasonof the discrimination against them.All our employees are free to become, remain, or refrain from becoming orremaining,members of United Steelworkers of America, AFL-CIO, orany otherlabor organization.THE GREIFBROS.COOPERAGE CORP.(SEYMOUR&PECK DIVISION),Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees if presently servingin the Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced,or coveredby anyother material.Employees may communicate directly with the Board'sRegional Office,24 SchoolStreet,Boston,Massachusetts,Telephone No. 523-8100,if they have any questionconcerning this notice or compliance with its provisions.Franke's, Inc.andHospital-Hotel-Motel,Restaurant EmployeesUnion,Local 200, Hotel&Restaurant Employees and Bartend-ers InternationalUnion,AFL-CIO.CaseNo. 26-CA-1821.Marche 10, 1965DECISION AND ORDEROn December 7, 1964, Trial Examiner Samuel M. Singer issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices in violation of Section 8(a) (1) and (5) of theNational Labor Relations Act, as amended, and recommendingthat it cease and desist therefrom and take certain affirmative action,151 NLRB No. 62. FRANKE'S, INC.533as set forth in the attached Trial Examiner's Decision.He furtherfound that Respondent had not engaged in certain other unfairlabor practices in violation of Section 8(a) (1) and (3) which hadbeen alleged in the complaint, and recommended dismissal as tothem.Thereafter, the General Counsel filed exceptions and a sup-porting brief to that part of the Trial Examiner's Decision whichrecommended dismissal of allegations of the complaint.Respondentthen filed a brief in answer to the exceptions and brief of theGeneral Counsel.Pursuant to the provisions of Section 3(b) of the Act, theNational Labor Relations Board has delegated its powers in con-nection with thiscaseto a three-member panel [Chairman McCullochand Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed.The Board has considered theTrialExaminer'sDecision, the exceptions and briefs, and theentire record in the case, and hereby adopts the findings,l conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act,as amended,theBoard hereby adoptsas itsOrder the Orderrecommended by the Trial Examiner and orders that RespondentFranke's, Inc., its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's RecommendedOrder.It is further ordered that the complaint be, and it herebyis,dismissedwith respect to any alleged unfair labor practicesother than those found by the Trial Examiner.1The General Counsel excepted to the credibility findings made by the Trial Examiner.It Is the Board's established policy not to overrule a Trial Examiner's resolutions as tocredibility unless the clear preponderance of all the relevant evidence convinces us thatthe resolutions are incorrect.Such a conclusion is not warranted here.StandardDry Wall Products,Inc.,91 NLRB 544, enfd. 188 F. 2d 362(C.A. 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThiscase washeard before Trial ExaminerSamuel M.Singer atLittleRock,Arkansas, on August 5, 1964,pursuant to charges and amended chargesfiled May 20,June 11, and June19, 1964,and a complaint issued on June24, 1964.The com-plaint alleges that Respondent(herein sometimescalled the Company)violatedSection 8(a) (1) and(3) of the Act by discriminatorilydischarging and refusing toreemploy anemployee because of her unionor concerted activity.The complaintalso allegesthat the Company violatedSection 8(a)(1) and(5) of the Act by dis-paragingthe authority and responsibilityof union stewards in connectionwith theperformance of their dutiesunder the collective-bargaining agreement between theparties.Respondent in its answer denied the commission of the alleged unfair laborpractices.All partiesappeared and wereafforded full opportunityto be heard, andto examine and cross-examine witnesses.Briefs have been received from Respond-ent and GeneralCounsel. 534DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record and from my observation of the witnesses, I make thefollowingFINDINGS AND CONCLSIONS1.THE BUSINESS OF RESPONDENTRespondent, an Arkansas corporation with its office and principal place of busi-ness in Little Rock, Arkansas, is engaged in the operation of cafeterias in that city.During the past 12 months, a representative period, it had a gross volume of businessin excess of $500,000 from the sale of merchandise.During the same period, itpurchased and received goods valued in excess of $5,000 directly from supplierslocated outside that State.Respondent admits, and I find, that at all times materialherein Respondent has been and is engaged in commerce within the meaning of theAct.II.THE LABOR ORGANIZATION INVOLVEDHospital-Hotel-Motel,Restaurant Employees Union, Local 200, Hotel & Res-taurant Employees and Bartenders International Union, AFL-CIO (herein calledthe Union) is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Disparagement of activities of union stewards1.The March 18 incidentFollowing a Board-conducted election, the Union on August 14, 1961, was cer-tified as collective-bargaining representative of Respondent's employees in an appro-priate unit.In January 1962 the parties executed their first collective-bargainingagreement.Their current agreement, signed January 19, 1964, and in effect duringthe period here involved, provides for a four-step grievance procedure, the first stepof which calls for presentation of grievances by a union steward to a supervisor.There are in all three stewards at the cafeteria here involved, one of whom (LillieMae Sloan) is the chief steward.On March 18, 1964,1 the first of the two incidents took place which allegedly dis-paraged the activity of a union steward.On that date Haile Davis, a janitorialemployee, was assigned to work he thought was not part of his regular job.Daviscontacted his steward, Sloan, and they discussed the matter with Irma Lipton, thekitchen supervisor.A heated argument ensued, during which Lipton asked Com-pany Vice President Lewis, who happened to be passing by, to join the group.Lewis asked Davis to describe the "extra added work" since he came on the job.As Davis proceeded with an enumeration, Sloan mentioned a task Davis had omit-ted.Lewis then angrily interrupted Sloan, telling her "to shut her big mouth" so thatthey might accomplish something.The argument continued until Lewis directedDavis and Lipton to go to the office to settle the problem with W. J. Franke, thecompany official in charge of personnel and grievance negotiations.The foregoing findings are based on substantially undisputed evidence.Sloantestified,however, that in course of the discussion, Lewis said to Davis, "You andMrs. Lipton come to the office and we will straighten this out with Mr. Franke. Butdon't bring Lilly [Sloan] because we will not get anything accomplished with heraround."Sloan then told Davis, "if I were you, I wouldn't go to the office withouta steward"; Davis agreed not to go without one. Sloan further testified that at alater point Lewis told Lipton, "You don't have to talk to this girl [Sloan]."Lewisdenied telling Davis not to bring Sloan with him to Franke's office, explaining thathe neither suggested that she go nor that she remain behind.However, he admit-ted hearing Sloan direct Davis not to go to the office without a steward.He alsodenied telling Lipton not to talk to Sloan but admitted telling Lipton that she"didn't have to put up with this stuff."Davis quit his job at the end of that day (March 18), without going to Franke'soffice or otherwise further attempting to process his grievance.Davis indicated atthe hearing that the described incident was a factor in his decision to leave.At ameeting between the Union and the Company the next day (March 19), Respondentraised, among other things, the question of the stewards' authority to interfere with'Unless otherwise stated, all datesrefer to 1964. FRANKE'S, INC.535the supervisors' work.2Also discussed was the Union's request to return Davis tohis job.Shortly thereafter Respondent recalled Davis but the latter left within 10days for reasons apparently unconnected with the March 18 episode.In the light of the whole record, I credit Sloan's testimony that in course of thediscussion of Davis' complaint on March 18, Lewis told Davis not to "bring" Sloanalong in further processing the grievance with Franke.Lewis admittedly told Sloan"to shut her big mouth" when he apparently was provoked by what seemed to himto be her meddlesomeness, although in reality she was doing no more than what shethought her job as steward required.The circumstances indicate the likelihood thatLewis told Davis to go to Franke's office without Sloan as testified by Sloan.2.The April incidentAbout the middle of April, Supervisor Lipton discovered a food theft in the cafe-teria kitchen, and she thereupon told employee Robbie Cole to watch for food steal-ing.Cole checked with Union Steward Sloan as to whether she was required to dothis.Sloan told Cole that "it wasn't [her] job to watch."Lipton later approachedCole and, according to Cole, asked "what did I tell Lilly Mae for, because Lilly Maewasn't a supervisor and she wasn't nothing up there."Cole answered that Sloanwas her union steward, but Lipton said that "she and Mr. Franke was my boss andLilly Mae wasn't nothing up there."Lipton did not testify about this incident. I credit Cole's testimony as abovesummarized.3.Conclusions regarding Respondent's conduct toward the stewardsRespondent does not dispute the well-settled proposition that the Union, throughits stewards, has the right to be present at adjustment of employee grievances andto handle them for grieving employees.3 It contends that Vice President Lewis didnot direct Davis, the grieving employee, to refrain from processing his grievancethrough Steward Sloan, a contention based solely on Lewis' testimony.Havingrejected Lewis' testimony on this point and having instead credited Sloan's, I findthat Respondent failed and refused to deal with the Union by directing, inviting,and encouraging an employee to deal directly with it, without the presence of aunion representative, in violation of Section 8(a)(5) of the Act. I further find thatRespondent's conduct also constituted interference with the right of such employeeto exercise his statutory right to be represented by the Union, in violation of Section8(a)(1).SeeMorris Harris et al., d/b/a Union Manufacturing Company,95NLRB 792, 793;J.R. Simplot Company,145 NLRB 171;U.S. Automatic Corpora-tion,57 NLRB 124, 132-135.As further found, about the middle of April employee Cole consulted StewardSloan as to whether she had a valid complaint concerning a task assigned her.Supervisor Lipton asked Cole why she went to Sloan, remarking that Sloan"wasn'tnothing up there."Lipton repeated this remark after Cole explained that Sloan washer steward. I find that Lipton's remarks, considered in the context of Respondent'sconduct respecting the handling of the March 19 incident previously discussed,constituted interference with the right of an employee to file a grievance throughthe Union and a disparagement of the Union and its steward, in violation of Section8(a)(1) of the Act. By its statements and conduct Respondent conveyed the impres-sion to employees that it did not look with favor upon exercise by its employeesof the right to consult with their union representative respecting grievances.In making the foregoing findings, I am not unmindful of the background in whichthe two incidents occurred.As Respondent points out, the record shows that theIt appearsthat Respondent had been concerned even before the March 19 incidentas to the manner in which the stewards had been performing their functions. At ameeting betweenthe Union and Respondent on March 12, the Union assured Respondentthat the supervisors were not required to discuss changes in employees' work scheduleswith the stewards.3 The "union's statutory right to be present at the adjustment of grievances . . . Isa recognition of the Union's continued interest, as the bargaining representative, in theproper administration, interpretation, and application of the terms of its contract as wellas in the other terms and conditions of employment affecting the whole plant."BethlehemSteel Company,89 NLRB 341, 342, reversed on other grounds, 191 F. 2d 340 (C A.D.C ).See alsoHughes Tool Company,104 NLRB 318, 327-328.Moreover, the collective agree-ment herein expresslyauthorizes the Union's stewards to attend to adjustment ofgrievances. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany had been concerned about what it regarded as encroachments by the stew-ards on managerial prerogatives in assigning jobs.Be that as it may, the issue isnot whether the stewards intruded upon managerial prerogatives but whether theemployees had the right to consult the stewards regarding their work duties and toinvoke their assistance in processing grievances if such procedure appeared to themwarranted.Nor is it controlling whether the employees' grievances were meritori-ous or not.The "wisdom or unwisdom of the men, their justification or lack of it"(N.L.R.B. v.Mackay Radio & Telegraph Co.,304 U.S. 333, 334) did not defeattheir right to engage in protected concerted activity.SeeN.L.R.B. v. WashingtonAluminum Company, Inc.,370 U.S. 9, 16;N.L.R.B. v. Solo Cup Company,237 F.2d 521, 526 (C.A. 8).B. The "discharge" of Helen Sutton1.The factsHelen Sutton was hired by Kitchen Supervisor Irma Lipton on February 17 or 18as a part-time saladmaker to work 4 days a week during the absence of Clara Sadler,a regular employee on 90-day maternity leave. Sutton testified that during herinterview Lipton told her that if extra help was needed Sutton could work a full6-day week.According to Sutton, Lipton also told her that "if she worked out allright" she "might replace" employees on vacation in the summer.On May 3, upon receiving word that Sadler was expected to return from leave,Lipton told Sutton that she would be terminated on May 10. The next day, May 4,Sutton left, telling Lipton that she "just didn't want to work any more after that." 4General Counsel contends that Sutton, although admittedly hired as a temporarypart-time employee for an approximate 3-month period during Sadler's absence,would have been given full 6-day week employment and also vacation work, if ithad not been for her affiliation with the Union.Respondent contends that Suttonturned out to be a slow, poor worker, that it had decided long before the expirationof the 90-day period not to keep her longer than needed, and that her union affilia-tion had nothing to do with her termination.General Counsel's position rests primarily upon the testimony of Sutton. Suttontestified that after 2 weeks on the job, Lipton told her that "my work was wonderfuland I was doing a good job." Elaborating, Sutton testified:She [Lipton] told me that I was doing all right, and if the rest of them woulddo their work as well, that her job would be light indeed.And she told me if Ididn't join the union that she would let me work six days, and the vacationsand then after that she would let me work on something else, give me a steadyjob in the kitchen. I told her I had already joined Local 200 in February.Sutton also testified that on another occasion she overheard Lipton tell anotheremployee (Mrs. Wolinski) that she "didn't see why all the women wanted to jointhe Union, that they lost their meals and their uniforms and they were getting 20cents an hour more than any cafeterias in town paid."According to Sutton, Lipton first mentioned the subject of her termination 2 weeksafter Easter.Lipton at that time told her that Sadler had informed her that shewanted to return to work, without specifying the return date.Lipton asked Suttonto start looking for another job.When Sutton asked if a week's notice was enough,Lipton replied that it was, indicating that she need not give her any notice at all.Further according to Sutton, on May 3 Lipton called her attention to the fact thattheMarion Hotel had advertised for help, but Sutton remarked that she "could getmy own job." 5 Later that day, Lipton formally notified Sutton that she would beterminated as of May 10.As already noted, Sutton decided to leave the next day,May 4.Lipton testified that although at the beginning of Sutton's employment she felt thatSutton "was doing all right" and she so informed Sutton when the latter asked abouther work, she (Lipton) thereafter concluded (2 weeks after Sutton was on the job)that Sutton was an unsatisfactory employee; and that she so reported to MaylindaJones, Respondent's office manager.6Lipton explained that Sutton was "slow" (i.e.,consistently late in preparing salads for the counter) and could not remember herwork assignments.According to Lipton, she reported the situation to Vice Presi-d Sadler in fact returned to work on May 13 or 14.5 Sutton testified that subsequently (at the end of August) she worked at the Marionas a waitress.Jones corroborated Lipton's testimony on this. FRANKE'S, INC.537dent Franke (in charge of personnel) 60 days after Sutton's employment,7 recom-mending to Franke, however, that they retain Sutton until Sadler returned from leavebecause they had been unable to find a replacement; and that Franke instructed her"to be sure" not to keep her beyond the 90-day trial period if she was unsatisfactory.8Franke corroborated Lipton's testimony on this point.9Lipton acknowledged that Sutton had spoken to her about additional work;namely, vacation work and regular or permanent employment.According to Lipton,she told Sutton that "it was very seldom an employee quit" and this "would be theonly way she could have a permanent job"; 10 and that the vacations (which shediscussed with her in March) were "too far off." 11 Lipton also acknowledged dis-cussing the Union with Sutton on one occasion.Although on direct examination shecould not recall how the matter arose, on cross-examination she testified that thesubject was prompted by Sutton's remark about the opening of a regular job inanother department.According to Lipton, Sutton quoted Union Steward Sloan that"there was a job opening downstairs on the counter for a meat cutter." Lipton testi-fied, "I told her I didn't have anything to do with that.And she said, well, she neededa permanentjob and they had thought maybe she could do the meat cutting, and thatiswhen I said, `Well, if you are not sure of a permanent job and you don't have-Why don't you wait before joining the union.'And she said, `I have already joinedthe union."'Lipton explained that at the time of this conversation (March), "Wewere [already] planning to ?et her go as soon as we could replace her."2.Conclusions regarding "the discharge"Based on the foregoing and the entire record, I conclude that the preponderanceof evidence does not support the allegation of the complaint that Respondent discrimi-natorily discharged and refused to reemploy Sutton because of her union or concertedactivity.As appears from the recitation of facts, General Counsel's affirmative position thatRespondent discriminated against Sutton rests largely upon Sutton's testimony that2 weeks after she was hired, Supervisor Lipton told her that if she did not "join theunion" she would give her full-time employment, as well as vacation work during thesummer.Considering the circumstances leading to Sutton's termination and the self-interest of Sutton in the outcome of the proceeding, as well as the comparativedemeanor of Lipton and Sutton, I cannot credit this testimony. It seems to meunlikely that Lipton, who impressed me as an astute supervisor, overtly made suchdamaging and uncalled-for admission. In my view, the more reasonable explanationis, as Lipton testified, that in discussing with Sutton the availability of the meatcutterjob about which she learned from Union Steward Sloan, Lipton suggested that Suttondefer joining the Union until she obtained the job, knowing full well that her prospectfor a permanent position at Respondent was nil. In the circumstances,I creditLipton's testimony that she did not promise Sutton full-time and vacation work if7According to customary procedure,Respondent reviews the work of new employeesafter 60 days.8Respondent considers employees with less than 90 days of employment as "proba-tionary employees."Under the collective agreement between Respondent and the Union,the Company may discharge such employees at will, without submitting the proprietyof the discharge to the grievance procedure.General Counsel called Lucille Charles, who had worked with Sutton part of thetime, to corroborate Sutton's testimonythat Liptonhad praised Sutton's performance,and to rebut Lipton's testimony that she(Charles)had complained about Sutton'swork.Charles recalled one occasion when Lipton told her(Charles)that she "liked"Sutton'swork.Charles was not entirely forthright in her testimony.She admitted on cross-examination that Lipton"don't discuss anything like that[other employees' work] withme."Moreover,she was quite vague and uncertain as to the period in Sutton's employ-ment whenLipton allegedly spoke to her favorably about Sutton's work, placing it atone point as "the 1st of March," which would coincide with the period (the first 2 weeksof Sutton'semployment)when Lipton herself felt,as she testified,that Sutton "wasdoing all right."10 Lipton testified that no openings were "in sight at the time," and that, in any event,other part-time employees with more seniority were in line for such jobs.At the timeof her discharge,Sutton was the most recently hired salad girl."Lipton testified that the first vacation scheduled for a salad girl was for LucilleCharles, on June 13. She stated that the vacation for the elevator operator,originallyset for May 8, was later put off to July 13, and that both she and Sutton agreed thatSutton could not physically do this work. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe refrainedfrom joining the Union.12Nor did General Counsel adduce evidencethat there existed full-time or vacation work for which Sutton was qualified.Thereisno credible evidence thatanyemployee-let alone an employee whosepositionSuttoncould fill-went on vacation before Sutton left Respondent on May 7.13 Fromall that appears, the situation here is one where an employee, hired as a temporaryfor the specific purpose of replacing another regular employee on leave, is separatedwhen the regular employee returned to her former position. In this connection it isto benoted that Respondent has in its employ many union employees, that there isno evidence that Sutton was active in the Union, and that there appears to be noreason why Sutton-a nominal union member-should havebeen singled out fordiscriminatorytreatment.14To be sure, there are here, as in many discharges for cause, suspiciouscircumstancestending toindicate discriminatory conduct.Thus, as General Counsel points out,Lipton, although contending that Sutton was a slow and poor worker, at no timecommunicatedthis to Sutton. It should be noted, however, as indicated by Lipton,that Sutton was only a temporary employee-employed for a 3-month period-andRespondentapparently was content to keep her for a short period despite her short-comings,particularly in view of its apparent inability to locate a replacement.Further, there is evidence that Lipton on one occasion remarked to an employee thatshe failedto see why the employees wanted a union since they were treated betterthanother cafeteria employees in the area.Lipton's statement, however, constitutesno morethan a privileged expression of opinion which does not, in my view, establishantiunion animus.For all of the foregoingreasons,I find and conclude that General Counsel hasfailed tomeet the burden which is his, of establishing by a preponderance of thesubstantialcredible evidence that Respondent's termination of andrefusal to reem-ploy Suttonwerediscriminatorily motivated, in violation of Section 8 (a) (3) and (1)of the Act.IV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.CONCLUSIONS OF LAW1.By encouraging, inviting, and directing an employee to process a grievance with-out the presence of a union steward, Respondent failed and refused to deal with theUnion, in violation of Section 8(a) (5) of the Act.Respondent by this and otherconduct disparaged the Union's steward, and thereby also interfered with, restrained,and coerced employees in violation of Section 8(a) (1) of the Act.2.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.3.Respondent has not violated Section 8 (a) (3) and (1) of the Act by dischargingand refusing to reemploy Helen Sutton.12 Lipton's suggestion to Sutton that she deferjoining the Unionmay well constituteInterference,restraint, and coercion, violativeof Section8(a) (1) of the Act.However,since thiswas neither alleged in the complaint nor was It the thrust of anyallegedviolation, I make no finding in this regard1a Although Lipton at one point generalized that "we have people taking vacationsall through their anniversary date, all through the year," therecord is silent as towhether any employee took vacation between February 17 or 18 (the date Sutton com-menced work) and May 7. Apparently Lucille Charles was the first employee scheduledfor vacation, June 13.141 take official notice of the Board's decisioninFranke'8Inc,142 NLRB 551, whereinthe Board dismissed charges that Respondent had unlawfully refused to bargain withthe Union as the majority representative of its employees in one of its cafeterias nothere involved.The Board also dismissed charges that Respondent had unlawfullyrefusedto reinstate strikers and that it had discriminatorily treated employees employed at thecafeteria here in question, noting "the absence from Respondent's conduct relating tothe downtown cafeterias of any indication of union animus" (142 NLRB at 565, foot-note 16).The Board did find that Respondent, in violation of Section 8(a) (5), failed togive advance notice to the Union in putting into effect a change in policy affecting thestatus of an employee at the cafeteria here, and that it violated Section 8(a) (1) throughthe threats of the manager of another cafeteria to employees at that cafeteria. FRANKE'S, INC.539RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this proceeding, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I recommend that Franke's Inc., its agents, officers,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to deal or bargain collectively with Hospital-Hotel-Motel, RestaurantEmployees Union, Local 200, Hotel & Restaurant Employees and Bartenders Inter-national Union, AFL-CIO, as the majority representative of Respondent's employeesin the appropriate unit, by encouraging, inviting, and directing employees to processtheir grievances without the presence of the Union's stewards or other duly designatedrepresentatives of the Union.(b)Undermining the authority of the Union by statements disparaging its stewardsin the handling and processing of grievances.(c)Engaging in like or related conduct.2.Take the following affirmative action, which I find will effectuate the policiesof the Act:(a) Post at its cafeteria at 511 Louisiana Street, Little Rock, Arkansas, copies ofthe attached notice marked "Appendix." 15Copies of the said notice, to be furnishedby the Regional Director for Region 26, shall, after being duly signed by Respondent'sauthorized representative, be posted by Respondent immediately upon receipt thereof,in conspicuous places, including all places where notices to employees are customarilyposted, and maintained by it for 60 consecutive days thereafter.Reasonable stepsshall be taken to insure that said notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for Region 26, in wiiting, within 20 days fromthe receipt of this Decision, what steps Respondent has taken to comply therewith.16It is further recommended that the complaint be dismissed in all other respects.15 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "aDecision and Order "18In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read, "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOTrefuse todeal with Hospital-Hotel-Motel Restaurant EmployeesUnion, Local 200, Hotel & Restaurant Employees and BartendersInternationalUnion, AFL-CIO, as the majority representative of our employees in the appro-priate unit by directing,inviting,or encouraging employees to process theirgrievanceswithout the presence of the Union's stewards.WE WILL NOT make statements disparaging the Union'sstewards in thehandling and processingof grievances by said stewards.FRANKE'S, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 consecutive days from the date of posting,and mustnot be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 746 FederalOffice Building, 167 North Main Street, Memphis, Tennessee, Telephone No. 534-3161, if they have any questionconcerningthis notice or if they have informationthat its provisions are being violated.